DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 1-6) in the reply filed on 06/07/22 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/21 and 06/29/20 was considered by the examiner.
Drawings
The drawings were received on 06/29/20.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “The present invention relates to”, etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. It does not appear to capture the essence of the disclosed/claimed invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language “preparing a secondary battery with deteriorated lifespan characteristics” in claim 1 is of uncertain meaning, thereby rendering the scope of the claim vague and obfuscated. The foregoing language is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree. In this case, it is abundantly unclear what is specifically meant by the language “deteriorated lifespan characteristics” as well as to how such “deteriorated lifespan characteristics” is obtained. Further, the degree of battery deterioration to have “deteriorated lifespan characteristics” in the context of the claimed invention is totally unknown, subjective and open to interpretation. The language “deteriorated lifespan characteristics” is also a relative term. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The language “charging and/or discharging the secondary battery” in claim 1 is problematic, thereby rendering claim indefinite. The foregoing language is not defined by the claim, and the specification does not provide a standard for determining such functional aspect. In this case, since the claim language recites the term “and” in the recitation “charging and/or discharging the secondary battery”, it is not understood, much less clearly defined in the claim, how charging and discharging the battery can be performed simultaneously, or at the same time as apparently implied by the language  “charging and discharging the secondary battery” in the context of the claimed invention. Clarification is required.
The language “in the charging and/or discharging, an electrical connection between the silicon-based negative electrode active materials is recovered” in claim 6 is of uncertain meaning, thereby rendering claim indefinite. The foregoing language is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite electrical connection. In this case, since claim 6 fails to provide the specific structural cooperative relationship of elements (i.e., battery components, the negative electrode and the active material) and/or steps to “recover” electrical connection, it is unclear what is meant by “an electrical connection between the silicon-based negative electrode active materials is recovered” and how “an electrical connection” is intended to be “recovered”. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 recites the limitation "the silicon-based negative electrode active materials" in lines 5-6 (i.e., plural recitation).  There is insufficient antecedent basis for this limitation in the claim. Since claim 6 itself contains an earlier recitation of “a silicon-based negative electrode active material” per se (one single active material-a singular recitation), it is immediately unclear whether applicant refers to the same “silicon-based negative electrode active material”, or different “silicon-based negative electrode active material(s)”. If the latter is intended, it would also be unclear which one of "the silicon-based negative electrode active materials" is being referred to. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision . 

To the extent the present claims were understood by the examiner (refer to the 112 rejections supra), please note the following prior art rejection:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102a1 as being anticipated by the publication KR 10-2018-0000605 (heretofore KR’605).
As to claim 1:
KR’605 discloses a process/method of manufacturing a lithium secondary battery (Abstract; 0033-0038; 0028; 0041-0042; 0090; 0095-0105; 0005-0008; FIGURES 1-3) including an activation process (i.e., capacity recovery method) of the lithium secondary battery comprising a positive electrode, a negative electrode and a separator therebetween, wherein the activation process comprises the step of applying pressure and heat to the lithium secondary battery (i.e., thus, to the battery components: anode/cathode/separator) wherein the step of applying heat is carried out so that a temperature of the battery is equal to or higher than a heat distortion temperature of the binder layer/material but less than a melting point thereof (Abstract; 0033-0038; 0028; 0041-0042; 0090; 0095-0105; 0005-0008; FIGURES 1-3). KR’605 discloses charging and discharging the battery during the pressing and heating step (0033-0038; 0095-0105; 0005-0008; FIGURES 1-3). In this case, the teachings of KR’605 readily envision the deteriorated lifespan characteristic of the battery as the activation process requires charging/discharging cycles to restore or obtain a fully-charged state. Further, given that the present claims fail to define the specific degree of battery deterioration or deteriorated characteristics, the teachings of KR’605 are sufficient to satisfy applicant’s broadly claimed limitations. 

    PNG
    media_image1.png
    566
    760
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    270
    746
    media_image2.png
    Greyscale

As to claims 2-3:
KR’605 discloses pressing at a pressure of 20 kg/cm2, or 12 kg/cm2, or 6 kg/cm2 (0028), or 5 kg/cm2 (0096); and heating at a temperature ranging from 35-80 °C (0041), preferably 45-60 °C (0042; 0090), or at a temperature of 45 °C (0096).
As to claim 4-5:
KR’605 discloses charging and/or discharging the battery 1-10 times at a rate of less than 0.5 C, i.e., 0.1 C (0104-0106). 
	Thus, the present claims are anticipated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the publication KR 10-2018-0000605 (heretofore KR’605) as applied to claim 1 above, and further in view of Jiang et al 2003/0115512.
KR’605 is applied, argued and incorporated herein for the reasons expressed supra. However, the preceding reference does not expressly disclose the specific battery negative electrode comprising a silicon-based negative electrode active material. 
Jiang et al disclose that it is known in the art to make a lithium ion battery including a silicon-based anode wherein an electrical connection is formed between the silicon anode and the lithium cathode (Abstract). 
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to use the silicon-based negative electrode active material of Jiang et al in the battery of KR’605 because Jiang et al teach that silicon (Si) is an attractive anode material for use in lithium ion batteries because of its highest-known theoretical charge capacity of 4200 mAh/g2 (0002). Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727